Citation Nr: 1717912	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  10-01 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which declined to reopen a previously denied claim of service connection for a low back disability.  The RO in Winston-Salem, North Carolina, currently has jurisdiction over the case.

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ) in July 2012.  A transcript is of record. 

A January 2013 Board decision reopened the Veteran's claim of entitlement to service connection for a lower back disability and remanded the claim on its merits for further development including for the provision of a VA examination.  A September 2015 Board decision again remanded this issue due to an inadequate VA examination and to allow for the acquisition of medical records pertinent to the Veteran's claim.  That development having been addressed, the case has since returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claim for entitlement to service connection for a lower back disability is again remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

The January 2013 and September 2015 Board remands determined that the Veteran's claim for entitlement to service connection for a lower back disability was inextricably intertwined with his pending claim for service connection for a shortened leg disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Therefore, the RO was instructed to adjudicate the issue of service connection for a shortened left leg disability and notify the Veteran of the decision and of his appellate rights.  Thereafter, the RO denied entitlement to service connection for a shortened left leg disability in a November 2016 Supplemental Statement of the Case rather than in a Rating Decision.  See November 2016 Supplemental Statement of Case.  In doing so, the RO did not meet its burden of notifying the Veteran and allowing him to exercise his full appellate rights with regards to the claim.  

Furthermore, the September 2015 Board remand and the November 2016 VA examination report both reference the Veteran's VA treatment records showing that he sought medical care for back pain in June 1975 and August 1976, prior to his September 1977 work-related injury.  However, these records now appear to be missing from the record.  

Finally, in accordance with the Board's prior remand the RO undertook efforts to obtain the Veteran's treatment records from Sampson County Hospital dated in September 1977.  However, the Veteran provided a release for his records from this facility dated only from January 2014 to February 2015.  As the case must again be remanded, additional efforts should be undertaken to obtain the 1977 records, as well as all records related to his follow-up care by his family physician and any records related to a Workers' Compensation claim filed by the Veteran in 1977. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After complying with the duties to notify and assist, adjudicate the Veteran's claim for service connection for a shortened leg disability in a Rating Decision.  The Veteran should be notified of this decision and of his appellate rights. 

2.  Make arrangements to obtain any records related to a Workers' Compensation claim filed by the Veteran in 1977.

3.  Make arrangements to obtain the Veteran's emergency room treatment records from Sampson County Hospital dated in September 1977, as well as all records related to his follow-up care by his family physician. 

4.  Obtain the Veteran's treatment records form the VA Medical Centers in Fayetteville and Durham, North Carolina, dated from September 1963 to March 1977 (to include any archived records).  As noted above, the September 2015 Board remand and November 2016 VA examination report both reference the Veteran's VA treatment records showing he sought medical care for back pain in June 1975 and August 1976.  However, these records now appear to be missing from the record.  

5.  After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, to include obtaining an additional VA medical opinion if indicated, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



